Citation Nr: 1447473	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dizziness and balance problems, claimed as loss of balance, secondary to service-connected disability of status post left frontal bone fracture with residual scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his March 2010 substantive appeal, the Veteran requested a hearing before a member of the Board at the RO.  In July 2010, he withdrew the request for a hearing.  38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Evidence added to the record since the April 2007 final Board decision is cumulative and redundant of evidence then of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for dizziness and balance problems, claimed as loss of balance, secondary to service-connected disability of status post left frontal bone fracture with residual scar.  There is not a reasonable possibility of substantiating that claim raised by the record.


CONCLUSIONS OF LAW

1.  The April 2007 Board decision that denied service connection for dizziness and loss of balance is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2014).

2.  The evidence received subsequent to the April 2007 Board decision is not new and material and does not serve to reopen the veteran's claim of entitlement to service connection for dizziness and loss of balance.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters that were sent to the Veteran in November 2004 and July 2008.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

VA has obtained the service medical records, assisted the Veteran in obtaining evidence, and provided the Veteran with adequate examinations in December 2004, August 2008, and October 2011.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, and provided opinions with rationales.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.  

VA first received a claim for entitlement to service connection for what the Veteran described as dizziness and loss of balance in October 2004.  VA examined the Veteran in December 2004.  A January 2005 RO rating decision denied service connection for dizziness and loss of balance.  The Veteran appealed that rating decision to the Board.  In April 2007, the Board denied service connection for the dizziness.  No Notice of Appeal was received indicating the Veteran was appealing the Board's decision to the United States Court of Appeals for Veterans Claims.  Instead, in May 2008, the Veteran filed a claim for service connection for loss of balance secondary to service-connected brain disease, which was construed as secondary to the service-connected disability of status post frontal bone fracture with residual scar.  That claim is a request to reopen the Board's April 2007 denial of the claim for service connection for dizziness.  Having found that no new and material evidence had been submitted since the Board's denial, the RO denied reopening of the claim in December 2008. 

Except as provided in 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b) (West 2002).  All decisions of the Board will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Absent specific exceptions, not present in this case, a Board decision is final on the dated stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  The April 2007 Board decision is therefore final.

The exception to not reopening a claim is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, an unappealed RO decision is prevented from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461 (2009).  However, that provision does not apply to Board decisions.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

The evidence was received after the April 2007 Board decision includes the Veteran's statements in support of the claim, an August 2008 VA examination for ears disease, audio and neurological, treatment reports from VA Mayaguez Outpatient Clinic from January 2008 through October 2009, an October 2011 VA examination, and a subsequent January 2013 VA examination.

The updated VA treatment reports from VA Mayaguez Outpatient Clinic dated January 2008 through October 2009 do not provide any clinical information regarding the Veteran's claim of dizziness and loss of balance.  The Board notes these treatment notes address the Veteran's active problem list, of which dizziness and loss of balance are not included.

The August 2008 VA examination indicates the Veteran's hearing is normal and that the reported dizziness and balance problems are not related to any ear pathology.  Moreover, the examiner was questioned regarding peripheral vestibular disorders and whether there was dizziness and how often and whether a staggering gait occurred and how often.  The examiner answered "none" to that question.  

An August 2008 VA neurological examination shows that the Veteran described weekly headaches treated with prescribed medication, but contains no mention of issues with dizziness or loss of balance.  

An October 2011 VA examination provides little relevant information to the reopening of this claim.  The examiner noted in the Veteran's cardiac history that there was no history of dizziness.  But the examination was otherwise silent on the issue of dizziness and loss of balance.  In addition, the January 2013 VA examination does not address evidence specifically relating to any dizziness and loss of balance.  

The Veteran's statements in support of the claim are cumulative and redundant of statements considered at the time of the previous final Board decision.  Those statements claim that the dizziness problems are related to the left frontal bone fracture injury.  Therefore, they cannot be material as they are cumulative.

The Board finds that none of the new evidence provides material evidence which would warrant reopening the Board's prior April 2007 decision.  Little information regarding that condition was discussed in the additional evidence.  Therefore, the new evidence provides no additional information relating to an unestablished fact necessary to substantiate this service connection claim.  The Veteran's statements are cumulative and redundant.  Therefore, the new evidence does not create a reasonable possibility of an allowance of the claim and is not material.

Accordingly, the Board concludes the April 2007 final Board decision will not be reopened because new and material evidence has not been received.


ORDER

New and material evidence has not been received and the claim for service connection for dizziness and loss of balance remains denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


